Exhibit 10.5

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Second Amendment”) is entered
into as of November 24, 2010, by and between DEL MONTE CORPORATION, a Delaware
corporation, with its principal place of business in San Francisco, California
(“Company”) and TIMOTHY A. COLE, an individual residing in the State of
California (“Executive”), to amend the Employment Agreement dated September 6,
2004 between the Company and Executive (“Employment Agreement”), as amended by
the First Amendment to the Employment Agreement entered into as of August 8,
2007 (“First Amendment”), as follows:

1. Gross-Up Payment. Section 4(g)(ii) of the Employment Agreement is amended to
read as follows:

“(ii) Gross-Up Payment. If it is determined that any payments or benefits of any
kind, whether under this Employment Agreement or any other plan, agreement or
arrangement of the Corporation or of Del Monte Foods Company paid or payable to
or for the benefit of Executive, or any other compensation from whatever source
paid or payable to or for the benefit of Executive that is deemed contingent on
a Change of Control (or that is otherwise deemed a parachute payment under Treas
Reg Section 1.280G-1, Q&A-2) (collectively, the “Payment”) is an “excess
parachute payment” within the meaning of Code Section 280G and would be subject
to the excise tax imposed by Code Section 4999 (the “Excise Tax”), then the
Company shall pay Executive an additional cash payment (the “Gross-Up Payment”)
in an amount such that after payment by the Executive of all taxes, including,
without limitation, any income taxes and Excise Tax imposed on the Gross-Up
Payment, Executive shall retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed on the Payment; provided, however, that such Gross-Up Payment
shall only be paid if the original Payment exceeds the Section 280G excess
parachute payment criterion by five percent (5%) or more. The Gross-Up Payment
shall be subject to and paid net of any applicable withholding. The amount of
any Gross-Up Payment or Excise Tax shall be reasonably determined by the Company
after consultation with its legal and tax advisors.”

Notwithstanding the foregoing, any Gross-Up Payment will be paid to Executive
within thirty (30) days after the date the amount thereof has been determined,
but in no event later than the end of the calendar year following the calendar
year in which the income taxes and Excise Tax are remitted to the applicable
taxing authority.



--------------------------------------------------------------------------------

If no Gross-Up Payment is payable to Executive pursuant to the above because the
payment did not exceed the above-referenced 5% threshold, but it is determined
that the Payment nonetheless would be subject to the Excise Tax, then the
Payment will be either (i) reduced to an amount that would result in no portion
of the Payment being subject to the Excise Tax, or (ii) paid in full, whichever
of (i) or (ii), after taking into account all applicable taxes, including
without limitation, any income taxes, employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Executive’s
receipt, on an after-tax basis, of the greater amount.

Except as expressly provided in this Second Amendment, all other provisions of
the Employment Agreement and the First Amendment shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date set forth below.

 

EXECUTIVE

/s/ Timothy A. Cole

Timothy A. Cole CORPORATION DEL MONTE CORPORATION By:  

/s/ Richard W. Muto

    Richard W. Muto     Executive Vice President,     Chief Human Resources
Officer

 

2